Citation Nr: 0803579	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1972 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having a jaw 
disability.


CONCLUSION OF LAW

A jaw disability was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2004 and April 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in May 2006.  Although there was no 
subsequent adjudication following the May 2006 notice, the 
Board finds that the veteran is not prejudiced as service 
connection is being denied.  As such, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial June 2004 notice was given prior to 
the appealed AOJ decision, dated in September 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  In fact, in an 
April 2006 communication to VA, the veteran indicated that he 
had no additional evidence to submit in support of his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for a jaw condition.  It 
is contended that while in service, the veteran was a victim 
of an assault and during dental treatment, his jaw was 
broken.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

The veteran's enlistment medical examination revealed no 
preexisting jaw condition.  The veteran's service medical 
records (SMRs), however, reveal dental treatment associated 
with the veteran's receipt of a closed-fist punch to his face 
in December 1977.  The veteran received a closed-fist punch 
to the left cheek and had a chipped tooth on the right, upper 
jaw line.  The veteran had reported his jaw "snapping shut" 
when he was struck.  The veteran was assessed as having a 
broken tooth in the right maxillary jaw.  

A February 1978 treatment note reveals that the veteran 
underwent removal of the right maxillary tuberosity during 
the extraction of his #2 tooth.  The surgeon attempted 
closure at the time of the extraction, but was unable to do 
so because the wound was too large.  The surgeon also noted 
that he required consultation for repairing the veteran's 
existing oral-sinus communication.  In a June 1978 treatment 
note, the veteran complained of severe pain following a 
filling in the #3 tooth and underwent a root canal in that 
area one month later.  

The veteran did not undergo a discharge medical examination 
and there was no other record referencing a jaw condition 
immediately before his discharge from service.  Since 
discharge from service, the veteran has not sought treatment 
for the claimed jaw condition.  

In the veteran's vocational rehabilitation examination, dated 
in January 2002, the veteran advised that he experienced 
dental pain and further advised that he experienced no jaw 
pain.  The veteran also advised that he experienced right 
side dental pain due to a long-standing cavity.  The examiner 
did not diagnose the veteran as having any jaw condition.

In January 2006, the veteran underwent a VA examination 
regarding his claimed jaw condition.  The veteran recalled 
his in-service assault, which resulted in a broken front 
tooth.  The veteran advised that the broken tooth was 
removed, as were several other teeth.  He also reported that 
a right molar was removed, and while removing it, the dentist 
broke a part of his jaw.  The veteran complained of inability 
to eat solid foods and the loosening of his remaining teeth.  
He expected that he would lose his remaining teeth.  

Upon physical examination, the examiner noted a reduced 
maxillary right tuberosity area.  He diagnosed the veteran as 
having multiple missing teeth, advanced periodontal disease 
and poor home care.  The examiner noted that the veteran's 
in-service oroantral fistula uneventfully healed.  He further 
noted that "[a]s far as the patient's claim for current 
injury or disability to the maxilla as the result of the [in-
service] extraction, it is difficult to determine whether or 
not this would present a problem."  He advised that the 
veteran would have difficulty wearing a full maxillary 
denture due to the reduction of his tuberosity area.  The 
examiner did not diagnose the veteran as having any jaw 
condition.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a jaw condition or disorder.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of a jaw condition 
related to the veteran's service, service connection must be 
denied.



ORDER

Service connection for a jaw disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


